Appeal and cross appeal from an order of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered December 2, 2002. The order denied the motion of defendants State of New York, New York State Division of State Police, James W. McMahon, individually and as Superintendent of New York State Police, to dismiss the complaint against them pursuant to CPLR 3215 (c) and denied plaintiffs’ cross motion for sanctions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Green, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.